Citation Nr: 1134157	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-49 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted evidence to the Board after his hearing in July 2010.  He did not include a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2010).  The evidence related to a history of the Veteran's employment and did not address the issue of his having a hearing loss or tinnitus.  The evidence is not relevant to the issues on appeal and no waiver is required.  Moreover, as the Board is granting service connection for the Veteran's bilateral hearing loss and remanding the issue of entitlement to service connection for tinnitus, the AOJ will have the opportunity to consider the evidence in the first instance.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has a bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSION OF LAW

The Veteran has a bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1966 to February 1968.  The Veteran's military occupational specialty (MOS) was as a medical specialist.  The Veteran claims that he has a bilateral hearing loss due to noise exposure in service.  The Veteran contends that he was assigned to an artillery battery and exposed to acoustic trauma from the firing of artillery.  

The Veteran's personnel records were not obtained.  His DD 214 shows his last duty assignment and major command was the Headquarters and Headquarters Battery (HHB) of the 1st Battalion, 29th Artillery.  A review of his service treatment records (STRs) shows that the Veteran was treated for problems with his right ankle in May 1966.  His unit was listed as "HQ 1/29 arty."  A narrative summary, for the period from May 1966 to July 1966 related to treatment provided to the Veteran for a crush injury to right ankle area.  The Veteran's organization was listed as "Hq 1Bn 29Art/Ft. Carson."  A clinical record cover sheet, dated in February 1967, listed the Veteran's unit as "Hq 1 Bn 29 Arty".  Finally, the Veteran's separation physical examination of December 1967 listed his assignment to the "1/29th arty".  The Board concludes that the Veteran was assigned to an artillery unit as he has claimed.

The STRs include the Veteran's induction examination of November 1965.  The SF-88 includes the results of an audiogram; however, the decibel loss indicated for the tested frequencies of 500-2000 Hertz and 4000 Hertz was 15 for each ear.  The results of a second audiogram, for the same frequencies, are included in block 73 of the form.  For the most part, no hearing loss was noted.  In fact the results showed either a 0 decibel loss or recorded a negative number for levels except a 5 decibel loss in the left ear at 4000 Hertz.  The Veteran's separation physical examination of December 1967 listed all "zeroes" for the tested frequencies.  It is questionable whether this represents an actual audiometric examination.

The Veteran submitted his claim for benefits in October 2007.  He said he was providing evidence of a hearing evaluation before and after service and that a significant hearing loss was noted after service.  However, there was no such evidence with his claim.  The Veteran also said he was submitting evidence to confirm that his hearing loss is due to noise exposure.  He said that he had worked in a factory for many years but had been afforded adequate hearing protection.

The Veteran did submit a copy of a note from an audiologist to another party dated in October 2007.  The audiologist was from Avada Audiology & Hearing Care.  The note stated that, according to audiograms received from the Veteran, it was confirmed that he had a high frequency sensorineural hearing loss.  The audiologist noted that the Veteran reported significant noise exposure.

The RO denied the Veteran's claim for service connection in June 2008.  The RO determined that the available records did not show the Veteran to be exposed to excessive noise in service.  It was noted that he served as a medical specialist.  Further, the STRs did not reflect evidence of hearing loss.

The Veteran submitted his notice of disagreement in July 2008.  He noted that he had served as a medical specialist but was assigned to an artillery unit.  He said he was exposed to loud noise on a constant basis.

The Veteran submitted additional evidence in support of his claim with his substantive appeal in December 2009.  The first item of evidence was an e-mail from the Veteran's employer to an unknown individual dated in August 2008.  The e-mail noted that company records showed the Veteran had an audiogram in January 1966 but left for military service shortly thereafter.  He had a second audiogram on his return to the company in June 1971.  The employer said the June 1971 results showed changes in threshold values at 3000, 4000, and 6000 Hertz that were consistent with noise-induced hearing loss.  The individual listed "Ph.D" after his name but there is no means of determining if the individual had a medical background.

Included with the e-mail were the results of audiograms dating from January 1966 to January 2001.  The January 1966 audiogram recorded the following values:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
10
10
20
15

The audiogram from June 1971 provided the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
30
55
LEFT
0
15
15
40
50

There were seven additional audiograms reported.  With the exception of one from May 1993, the results clearly documented a continued hearing loss in both ears and appear to be reliable.

The evidence also included an audiology examination and letter.  The examination was at Ear, Nose, & Throat of Springfield in December 2009 and the letter was from M.A. Brenneman, Au.D., who examined the Veteran.  The audiogram reflected the following puretone results:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
70
80
LEFT
15
25
25
70
75

There were also results for testing of speech recognition; however, it is not clear whether the Maryland CNC test was used in that regard.  

Dr. Brenneman also provided a statement wherein she said she had reviewed the results of audiograms for the Veteran from 1966 and 1971.  She said the results from 1971 showed a significant high frequency hearing loss change when compared to the preservice 1966 results.  She said this was certainly suggestive of a service related, noise-induced hearing loss.  She said that the tests results she was shown do seem to indicate service related hearing loss.

The Veteran testified at a video conference hearing in July 2010.  He affirmed that he would go out to the field with the artillery units as he was a battery aid man.  He related an incident on his first trip where the artillery fired without him being aware it was going to happen.  He spoke of the loudness of the firing and how it had scared him.  He said the loudness was the same whenever he was around the artillery fire.  The Veteran said he had had hearing loss for a long time but had not realized what a problem it was until later on in life.  The Veteran provided further testimony about how he his hearing was tested when he rehired to his former employer in 1971.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The medical evidence of record establishes a current bilateral hearing loss for VA purposes.  This is documented by the audiogram from December 2009.  Thus, that aspect of establishing service connection is accounted for.

The RO has rejected the Veteran's claim of noise exposure from being in an artillery unit.  However, as the Board has related, the evidence of record supports his contention of being assigned to an artillery unit.  Moreover, his statements regarding the intensity of the noise when he was in the field with the artillery pieces is certainly in line with the type, place and circumstances of his duty.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The evidence of audiograms from the Veteran's employer show that he had a hearing loss for VA purposes at the time of the audiogram from June 1971, approximately three years after service.  The Veteran's employer said the threshold shift from 1966 to 1971, at the several frequencies cited, were consistent with a noise-induced hearing loss.  Although the medical qualifications of the employer have not been established, Dr. Brenneman provided essentially the same opinion.

The Veteran testified he has had a hearing loss for as long as he can remember and the audiograms from his employer substantiate his lay observation of hearing loss at least from 1971.  Dr. Brenneman attributed his hearing loss to active service.

Upon review of the evidence of record, the Board finds that it is at least as likely as not that the Veteran has a bilateral hearing loss that is due to his noise exposure in service.  In resolving all doubt in the Veteran's behalf service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




REMAND

The Veteran is also claiming entitlement to service connection for tinnitus.  The Veteran testified to ringing in his ears beginning in service with the exposure to the artillery fire.  He said it never went away but that he became used to it.  He further testified that he had experienced the tinnitus since service.

The Board notes that the medical evidence submitted by the Veteran did not address his tinnitus issue.  Further, the Veteran is considered competent to provide lay evidence regarding his continuity of symptomatology for his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, as the Board has made a determination that he was exposed to acoustic trauma during service, a VA examination is required to provide a medical opinion on the issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his tinnitus.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The Veteran should be afforded an audiology examination.  The claims folder, and a copy of this remand, must be made available to the examiner for review as part of the examination process.  The examiner must state in the examination report that the claims folder has been reviewed, not just that it was available for review.  

The audiology examiner is advised that the Board has made a determination that the Veteran was exposed to acoustic trauma in service by way of artillery fire.  He is service-connected for a bilateral hearing loss disability related to such noise exposure.

The examiner is asked to provide an opinion whether it is at least as likely as not that the Veteran's claimed tinnitus can be related to his military service.  A complete rationale must be provided for any opinion expressed.

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


